DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13-32 are pending.  Claims 1-12 are cancelled.

Claim Objections
Claims 13 are objected to because of the following informalities:  
Claim 13 has no antecedent basis for “the encryption algorithm”.
.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 13, 15-17, 19, 22-25, 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahul et al (PGPUB 2009/0082001), and further in view of Ronca (PGPUB 2015/0271156) and Hynes (PGPUB 2016/0174132).

Regarding Claim 13:
	Rahul teaches a subscriber identity module for employment in a mobile device, the subscriber identity module comprising (paragraph 83, user identity module taking form of a SIM, which controls mobile equipment ME by use of application toolkit):
	a processor (paragraph 8, user identity module is a SIM, comprising smart card with microprocessor),
	a storage (paragraph 86, storage device of the SIM, location information stored in storage device of SIM),
	a location determining unit, wherein the location determining unit of the subscriber identity module determines a location of the subscriber identity module (paragraph 98, SIM comprises toolkit program interface, location shield list storing unit, and function controlling unit; paragraph 101, function controlling unit (i.e. location determining unit) obtains current location information of User Equipment UE),
	wherein the subscriber identity module identifies a user of the mobile device to a mobile network operator to which the subscriber identity module is connected (paragraph 8, User Equipment (UE) generally includes a user identity module, in addition to a Mobile Equipment (ME); the user identity module, such as a Subscriber Identity Module (SIM) in the GSM network, a Removable User Identity Module (RUIM) in the CDMA network, a Universal Integrated Circuit Card (UICC) in the UMTS network, and a Universal SIM (USIM), is a smart card with a microprocessor and originally serves to provide a function of user identity authentication for the networks; paragraph 10, the network may operate and configure the ME and/or its user identity module (smart card) remotely by use of the Over-The-Air (OTA) technology),
	wherein the subscriber identity module is adapted to make available a plurality of functions (paragraph 101, location shield list storing unit stores location information associated with function states of the Mobile Equipment ME; function controlling unit of SIM controls corresponding functions of the ME according to location comparison results; paragraph 55, 83, 86, 87, function states such as enable/disable camera function or USB interface function), and
	wherein the subscriber identity module makes at least a part of the functions available in a restricted manner or not at all in dependence on the determined location as determined by the location determining device of the subscriber identity module (paragraph 55, location codes associated with function state of the ME, e.g. codes associated with disabling camera and USB interface functions; paragraph 113, function controlling unit of SIM determines that current location of ME is within preconfigured location shield list, and disables functions, e.g. camera application unit, due to being in a controlled region).
	(paragraph 108, Fig. 9, function controlling unit 83 of SIM compares current location information with location information stored in location shield list storing unit, and sends enable/disable commands based on comparison; as the enable/disable commands are functions of the SIM which are controlled according to the definitions in the location shield list, this can be seen as an application on the subscriber identity module defining the functional range (i.e. commands to be initiated) based on the determined location).

However, Ronca teaches the concept wherein a part of functions made available by a module in a restricted manner or not at all includes a functional range of encryption including one or more cryptographic algorithms or a key length of a cryptographic algorithm, wherein the module or an application on the module defines the function range of the encryption algorithm based on the determined location (Note: Applicant’s specification, paragraph 18, states as follows: “According to a particularly preferred embodiment, the function is a functional range of an encryption algorithm. In other words, the function defines to what extent an encryption takes place, i.e. how strong the encrypting is.”  Therefore, Examiner will interpret “functional range of encryption” in accordance with this definition); abstract, a geo-fence cryptographic key material comprising a geo-fence description defining a geographic area and associated cryptographic key material is assigned to an entity for use in authenticated communications; the validity of the cryptographic material changes state based on whether the entity is inside or outside the geographic area; paragraph 90-91, policies determine key length of a cryptographic key generated at a subscriber tied to geo-fence region; paragraph 72, location of system within geo-fence determines validity of particular key); and
Rahul teaches wherein the module is the subscriber identity module (paragraph 83, user identity module taking form of a SIM, which controls mobile equipment ME by use of application toolkit).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the geo-fence key length teachings of Ronca with the subscriber 
Neither Rahul nor Ronca explicitly teaches wherein the location determining unit is a location determining device.
However, Hynes teaches the concept of a subscriber identity module comprising:
a location determining device (paragraph 32, device comprising subscriber identity module (SIM); paragraph 57, SIM incorporates GPS receiver in which case SIM application may request geographical information directly from SIM based GPS receiver).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the GPS capable SIM teachings of Hynes with the subscriber identity module of Rahul in view of Ronca, in order to ensure that location determination technology was available to a location-based access control module by including it within the module itself instead of relying upon the configuration of the target device, thereby providing additional capability to mobile devices which do not otherwise possess position determining features, as well as to provide additional certainty to the SIM that the received location data had not been tampered with, intercepted, or modified before being transmitted to the SIM, in order to cheat or overcome certain security features.

Regarding Claim 15:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.  In addition, Rahul teaches wherein the location determining unit is adapted to determine the location with the help of a mobile radio cell which the subscriber identity module is registered with (paragraph 111, positioning approach is cell identifying approach; paragraph 5-6, cell identifying approach commonly utilized in cell networks; each cell has globally unique identification code; mobile terminal communicates with base station identified by global cell identity with strongest signal; the mobile terminal location may be determined based on global cell identity).

Regarding Claim 16:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.  In addition, Hynes teaches wherein the location determining device, for determining the location, is adapted to employ a position detection module, wherein the position detection module can be integrated into the mobile device and/or the subscriber identity module (paragraph 57, SIM incorporates GPS receiver in which case SIM application may request geographical information directly from SIM based GPS receiver).
The rationale to combine Rahul and Hynes is the same as provided for claim 13 due to the overlapping subject matter between claims 13 and 16.

Regarding Claim 17:
	Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 16.  In addition, Hynes teaches wherein the position detection module is adapted to process GPS and/or GLONASS information (paragraph 57, GPS-based geographical information)
The rationale to combine Rahul and Hynes is the same as provided for claim 16 due to the overlapping subject matter between claims 16 and 17.

Regarding Claim 19:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.  In addition, Rahul teaches wherein the subscriber identity module is a SIM card, an UICC and/or an (paragraph 8, user identity module is a SIM or UICC, comprising smart card with microprocessor).

Regarding Claim 22:
	Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.  In addition, Ronca teaches wherein the part of the functions made available by the module in the restricted manner or not at all includes the key length of a cryptographic algorithm (abstract, a geo-fence cryptographic key material comprising a geo-fence description defining a geographic area and associated cryptographic key material is assigned to an entity for use in authenticated communications; the validity of the cryptographic material changes state based on whether the entity is inside or outside the geographic area; paragraph 90-91, policies determine key length of a cryptographic key generated at a subscriber tied to geo-fence region; paragraph 72, location of system within geo-fence determines validity of particular key); and
Rahul teaches wherein the module is the subscriber identity module (paragraph 83, user identity module taking form of a SIM, which controls mobile equipment ME by use of application toolkit).
The rationale to combine Rahul and Ronca is the same as provided for claim 13 due to the overlapping subject matter between claims 13 and 22.

Regarding Claim 23:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.  In addition, Rahul teaches wherein the subscriber identity module makes at least a part of the functions available in a restricted manner or not at all, in dependence on the mobile network operator to which the subscriber identity module is connected (paragraph 111, positioning approach is cell identifying approach; paragraph 5-6, cell identifying approach commonly utilized in cell networks; each cell has globally unique identification code; mobile terminal communicates with base station identified by global cell identity with strongest signal; the mobile terminal location may be determined based on global cell identity; paragraph 112, the GCIs of the cells covering the company are written into the location shield list of the SIM (if the SIM as shown in FIG. 5 is provided, the content of the location shield list is written into the ME as in solution I) and the function to be controlled is associated with the camera).

Regarding Claim 24:
	Rahul teaches an application executable on a subscriber identity module (paragraph 83, user identity module taking form of a SIM, which controls mobile equipment ME by use of application toolkit), the subscriber identity module being adapted to make available, in dependence on a determined location determined by a location determining unit of the subscriber identity module (paragraph 98, SIM comprises toolkit program interface, location shield list storing unit, and function controlling unit; paragraph 101, function controlling unit (i.e. location determining unit) obtains current location information of User Equipment UE), at least a part of a plurality of functions of the subscriber identity module (paragraph 101, location shield list storing unit stores location information associated with function states of the Mobile Equipment ME; function controlling unit of SIM controls corresponding functions of the ME according to location comparison results; paragraph 55, 83, 86, 87, function states such as enable/disable camera function or USB interface function) in a restricted manner or not at all (paragraph 55, location codes associated with function state of the ME, e.g. codes associated with disabling camera and USB interface functions; paragraph 113, function controlling unit of SIM determines that current location of ME is within preconfigured location shield list, and disables functions, e.g. camera application unit, due to being in a controlled region),
(paragraph 8, User Equipment (UE) generally includes a user identity module, in addition to a Mobile Equipment (ME); the user identity module, such as a Subscriber Identity Module (SIM) in the GSM network, a Removable User Identity Module (RUIM) in the CDMA network, a Universal Integrated Circuit Card (UICC) in the UMTS network, and a Universal SIM (USIM), is a smart card with a microprocessor and originally serves to provide a function of user identity authentication for the networks; paragraph 10, the network may operate and configure the ME and/or its user identity module (smart card) remotely by use of the Over-The-Air (OTA) technology),
	wherein the application is adapted to determine a location of the subscriber identity module while employing a location determining unit (paragraph 98, SIM comprises toolkit program interface, location shield list storing unit, and function controlling unit; paragraph 101, function controlling unit (i.e. location determining unit) obtains current location information of User Equipment UE).
	Rahul does not explicitly teach wherein the part of the functions made available by the subscriber identity module in the restricted manner or not at all includes a functional range of encryption algorithm including one or more cryptographic algorithms or a key length of a cryptographic algorithm, wherein the subscriber identity module or an application on the subscriber identity module define the functional range of the encryption algorithm based on the determined location.
However, Ronca teaches the concept wherein a part of functions made available by a module in a restricted manner or not at all includes a functional range of encryption algorithm including one or more cryptographic algorithms or a key length of a cryptographic algorithm, wherein the module or an application on the module define the functional range of the encryption algorithm based on the determined location (Note: Applicant’s specification, paragraph 18, states as follows: “According to a particularly preferred embodiment, the function is a functional range of an encryption algorithm. In other words, the function defines to what extent an encryption takes place, i.e. how strong the encrypting is.”  Therefore, Examiner will interpret “functional range of encryption” in accordance with this definition); abstract, a geo-fence cryptographic key material comprising a geo-fence description defining a geographic area and associated cryptographic key material is assigned to an entity for use in authenticated communications; the validity of the cryptographic material changes state based on whether the entity is inside or outside the geographic area; paragraph 90-91, policies determine key length of a cryptographic key generated at a subscriber tied to geo-fence region; paragraph 72, location of system within geo-fence determines validity of particular key); and
Rahul teaches wherein the module is the subscriber identity module (paragraph 83, user identity module taking form of a SIM, which controls mobile equipment ME by use of application toolkit).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the geo-fence key length teachings of Ronca with the subscriber identity module of Rahul, in order to include additional features subject to location based access restrictions, such as controlling the length of a key using a security policy within particular geographical regions, allowing subscribers and authentication servers to configure the required level of encryption security based on local requirements and preferences.
Neither Rahul nor Ronca explicitly teaches wherein the location determining unit is a location determining device.
However, Hynes teaches the concept of a location determined by a location determining device of a subscriber identity module (paragraph 32, device comprising subscriber identity module (SIM); paragraph 57, SIM incorporates GPS receiver in which case SIM application may request geographical information directly from SIM based GPS receiver),
(paragraph 32, device comprising subscriber identity module (SIM); paragraph 57, SIM incorporates GPS receiver in which case SIM application may request geographical information directly from SIM based GPS receiver).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the GPS capable SIM teachings of Hynes with the subscriber identity module of Rahul in view of Ronca, in order to ensure that location determination technology was available to a location-based access control module by including it within the module itself instead of relying upon the configuration of the target device, thereby providing additional capability to mobile devices which do not otherwise possess position determining features, as well as to provide additional certainty to the SIM that the received location data had not been tampered with, intercepted, or modified before being transmitted to the SIM, in order to cheat or overcome certain security features.

Regarding Claim 25:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.  In addition, Ronca teaches wherein the function is a signature (paragraph 43, key pair means public/private key combination for use in verifying signatures).
The rationale to combine Rahul and Ronca is the same as provided for claim 13 due to the overlapping subject matter between claims 13 and 25.

Regarding Claim 27:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.  In addition, Ronca teaches wherein the function is the functional range of an encryption algorithm (Note: Applicant’s specification, paragraph 18, states as follows: “According to a particularly preferred embodiment, the function is a functional range of an encryption algorithm. In other words, the function defines to what extent an encryption takes place, i.e. how strong the encrypting is.”  Therefore, Examiner will interpret “functional range of encryption” in accordance with this definition); abstract, a geo-fence cryptographic key material comprising a geo-fence description defining a geographic area and associated cryptographic key material is assigned to an entity for use in authenticated communications; the validity of the cryptographic material changes state based on whether the entity is inside or outside the geographic area; paragraph 90-91, policies determine key length of a cryptographic key generated at a subscriber tied to geo-fence region; paragraph 72, location of system within geo-fence determines validity of particular key).
The rationale to combine Rahul and Hynes is the same as provided for claim 13 due to the overlapping subject matter between claims 13 and 27.

Regarding Claim 28:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.  In addition, Hynes teaches wherein the function is access to data (paragraph 19, anti-texting program restricts or otherwise disables use of certain aspects of the device such as Internet browsing).
The rationale to combine Rahul and Hynes is the same as provided for claim 13 due to the overlapping subject matter between claims 13 and 28.

Regarding Claim 29:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.  In addition, Rahul teaches wherein the function is access to applications (paragraph 55, camera function).

Claim 30:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.  In addition, Hynes teaches wherein the location determining device, for determining the location, employs a position detection module, wherein the position detection module is integrated into the mobile device (paragraph 57, SIM incorporates GPS receiver; paragraph 32-34, mobile communication device comprises SIM; therefore, GPS receiver of SIM integrated into mobile communication device).
The rationale to combine Rahul and Hynes is the same as provided for claim 13 due to the overlapping subject matter between claims 13 and 30.

Regarding Claim 31:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.  In addition, Hynes teaches wherein the location determining device, for determining the location, employs a position detection module, wherein the position detection module is integrated into the subscriber identity module (abstract, method for controlling access to mobile device including determining whether physical speed of the mobile device exceeds a predefined threshold, and limiting user’s access to mobile device responsive to determined speed; paragraph 57, SIM incorporates GPS receiver in which case SIM application may request geographical information directly from SIM based GPS receiver; paragraph 8, upon determining that physical speed exceeds a predefined threshold, access to user’s mobile device is limited).
The rationale to combine Rahul and Hynes is the same as provided for claim 13 due to the overlapping subject matter between claims 13 and 31.

Regarding Claim 32:
(Note: Applicant’s specification, paragraph 18, states as follows: “According to a particularly preferred embodiment, the function is a functional range of an encryption algorithm. In other words, the function defines to what extent an encryption takes place, i.e. how strong the encrypting is.”  Therefore, Examiner will interpret “functional range of encryption” in accordance with this definition); abstract, a geo-fence cryptographic key material comprising a geo-fence description defining a geographic area and associated cryptographic key material is assigned to an entity for use in authenticated communications; the validity of the cryptographic material changes state based on whether the entity is inside or outside the geographic area; paragraph 90-91, policies determine key length of a cryptographic key generated at a subscriber tied to geo-fence region; paragraph 72, location of system within geo-fence determines validity of particular key).
The rationale to combine Rahul and Hynes is the same as provided for claim 13 due to the overlapping subject matter between claims 13 and 32.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahul in view of Ronca and Hynes, and further in view of Merrien et al (PGPUB 2013/0283047).

Regarding Claim 14:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.
Neither Rahul nor Ronca nor Hynes explicitly teaches wherein the storage has a volatile storage area and a non-volatile storage area.
(Fig. 3, UICC 201 has random access memory (RAM) and non-volatile memory (NVM)).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the SIM memory teachings of Merrien with the subscriber identity module of Rahul in view of Ronca and Hynes.  Usage of volatile and non-volatile memory, as well as the advantages of each (e.g. long term storage capabilities of non-volatile vs. speed of volatile memory) are well-known in the art.  Therefore, it would be obvious to incorporate such types of memory into a SIM in order to create a more fully-capable processing device in a single SIM, allowing both long-term storage capabilities for applications, policies, etc., and improved processing speed. 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahul in view of Ronca and Hynes, and further in view of Robinson (PGPUB 2007/0058814).

Regarding Claim 18:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.  
Neither Rahul nor Ronca nor Hynes explicitly teaches wherein the location comprises at least one information item as to the country the subscriber identity module is located in.
However, Robinson teaches the concept wherein a location comprises at least one information item as to the country a module is located in (paragraph 45, GPS module provides geographic location information to key strength controlling agent; GPS coordinates mapped to table of GPS coordinates to determine country in which the device is located; if device is in restricted country or geographic area, the GPS location signals cause the key strength controlling agent to change automatically the effective key strength); and
(paragraph 83, user identity module taking form of a SIM, which controls mobile equipment ME by use of application toolkit).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the country location data teachings of Robinson with the subscriber identity module of Rahul in view of Ronca and Hynes, in order to include additional features in compliance with export-control restrictions, thereby allowing a device to remain legally in compliance with international restrictions automatically, allowing device use in a wider array of locations and use contexts without a user inadvertently violating the law by forgetting to manually adjust or delete encryption applications and features upon transitioning from one affected region to another.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahul in view of Ronca and Hynes, and further in view of Dare et al (PGPUB 2012/0036442).

Regarding Claim 20:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.
Neither Rahul nor Ronca nor Hynes explicitly teaches wherein the functions available in dependence on the determined location are stored in a whitelist.
However, Dare teaches the concept wherein functions available in dependence on a determined location are stored in a whitelist (paragraph 971-973, whitelist policy page can be used to identify material that is permitted to be accessed by or downloaded or installed on the portable computing device; whitelist policy can be configured such that restrictions/allowances take effect based on detected events, e.g. when device is within working location).


Regarding Claim 21:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.
Neither Rahul nor Ronca nor Hynes explicitly teaches wherein the functions not available in dependence on the determined location are stored in a blacklist.
However, Dare teaches the concept wherein functions not available in dependence on a determined location are stored in a blacklist (paragraph 971-973, blacklist policy page can be used to identify material that is not permitted to be accessed by or downloaded or installed on the portable computing device; blacklist policy can be configured such that restrictions/allowances take effect based on detected events, e.g. when device is within working location).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the blacklist teachings of Dare with the subscriber identity module teachings of Rahul in view of Ronca and Hynes.  Blacklists are a well-known technique in the security arts which improve system security by preventing access to applications which are known to be unsafe or malicious, thereby providing a measure of safety to a user without limiting functionality unless necessary.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahul in view of Ronca and Hynes, and further in view of Jogand-Coulomb et al (PGPUB 2011/0131421).

Regarding Claim 26:
Rahul in view of Ronca and Hynes teaches the subscriber identity module according to claim 13.
Neither Rahul nor Ronca nor Hynes explicitly teaches wherein the function is a hash algorithm.
However, Jogand-Coulomb teaches the concept wherein a function is a hash algorithm (paragraph 55-56, host agent contacts third party such as MNO to obtain signature key to use to sign application at direction of host agent, to create signed application; MNO only provides signature key if application is authorized for installation; therefore, signature function is restricted by denying request for signature key; signature is signed hash identifier; therefore, restricted signature function is also restricted hash algorithm). 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the restricted signature function teachings of Jogand-Coulomb with the subscriber identity module teachings of Rahul in view of Ronca and Hynes, in order to allow a controlling service to control the installation of unauthorized applications to a mobile device/SIM by preventing signature verification, thereby preventing installation and access by risky or unverified applications and improving the security environment.

Response to Arguments

Applicant’s arguments with respect to claim(s) 13-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, Applicant argues, pages 10-12, in remarks dated 9/14/2020, that Robinson fails to teach the amended subject matter of claims 13 and 24.  However, Robinson is no longer part of the rejection of claims 13 and 24, and a new ground(s) for rejection has been provided above which does teach this subject matter.
	Applicant further argues that the dependent claims are allowable due to depending on an allowable independent claim.  However, as shown above, the independent claims are not allowable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST L CAREY whose telephone number is (571)270-7814.  The examiner can normally be reached on 9:00AM-5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST L CAREY/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491